EXHIBIT 10.73
FIRST AMENDMENT
TO THE BOWATER INCORPORATED
2004 NON-EMPLOYEE DIRECTOR STOCK UNIT PLAN
     WHEREAS, Bowater Incorporated, a Delaware corporation (the “Corporation”),
maintains the Bowater Incorporated 2004 Non-Employee Director Stock Unit Plan,
effective as of May 1, 2004 (the “Plan”);
     WHEREAS, the Corporation desires to amend the Plan to (i) terminate the
Plan effective as of December 31, 2008 and (ii) credit participants’ outstanding
stock units to the newly established AbitibiBowater Inc. Outside Director
Deferred Compensation Plan effective January 1, 2009; and
     WHEREAS, the Board is authorized to amend and terminate the Plan pursuant
to Section 10 of the Plan.
     NOW, THEREFORE, effective as of December 31, 2008, the Plan is hereby
amended to add a new Section 15 to read as follows:
     “15. Termination of the Plan. Notwithstanding any provision in the Plan to
the contrary, this Section shall apply effective December 31, 2008. The Plan is
hereby terminated effective as of December 31, 2008. Participants’ outstanding
Stock Units as of December 31, 2008 shall be credited on January 1, 2009 to a
bookkeeping account established in the name of the participant under the
AbitibiBowater Inc. Outside Director Deferred Compensation Plan and shall be
subject to and paid pursuant to the terms of such plan.”
* * *
     IN WITNESS WHEREOF, the undersigned authorized officer of Bowater
Incorporated has executed this First Amendment to the Plan as of December 17,
2008, to evidence its adoption by Bowater Incorporated.

                  BOWATER INCORPORATED    
 
           
 
  By:   /s/ William G. Harvey
 
William G. Harvey      
 
  Its:   Senior Vice President and Treasurer    

 